Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Receipt of Applicants’ Response, filed 28 July 2021, is acknowledged.  Claims 2 – 7, 9, and 12 – 14 are amended therein.  Claims 9 and 10 remain withdrawn as being directed to a non-elected invention.  Accordingly, claims 1 – 9 and 12 - 14 are available for substantive consideration.
Information Disclosure Statements 
The Examiner has considered the Information Disclosure Statements (IDS’S) filed 26 March 2021 and 14 September 2021, which are now of record in the file.
Claim Objections 
The objections to the claims set forth in the Action of 29 March 2021 are hereby withdrawn in light of amendments to the claims, and in consideration of applicants’ remarks.
REJECTIONS WITHDRAWN 
Rejections Pursuant to 35 U.S.C. § 112(b) 
The rejections pursuant to 35 U.S.C. § 112(b) set forth in the Action of 29 March 2021 are hereby withdrawn in light of amendments to the claims, and in consideration of applicants’ remarks.


Claim Issues
The Examiner notes that the claim set provided with Applicants’ Amendment filed 28 July 2021 does not comply with the requirements of 37 C.F.R § 1.21(c), which rule requires that any claim listing filed with an Amendment must indicate “the status of every claim . . . after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).”  Claims 10 and 11, claims previously withdrawn as being directed to a non-elected invention, are not properly marked as “WITHDRAWN.”   Appropriate correction is required.
REJECTIONS MAINTAINED  
Rejections Pursuant to 35 U.S.C. § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections pursuant to this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The rejection of claims 1 – 9 and 12 – 14 pursuant to 35 U.S.C. § 102(a)(1) as anticipated by US 2012/0238441 A1 to Young, W.-T., claiming priority to 20 November 2006 (“Young ‘844”), is hereby maintained.
The Teachings of the Cited Art 
Young is directed to size selective hemocompatible polymer system, and in particular, polymer systems having a plurality of pores with transport pores and a negative ionic charge on its surface (abstract; para.0003). Young discloses porous polymeric adsorbents that demonstrate a high selectivity for adsorbing small and midsize proteins to the exclusion of the large proteins with molecular weights greater than 50,000 Daltons. More specifically, the adsorbents are for hemoperfusion suitable for long term clinical treatment, since the healthy components such as albumin, red blood cells, platelets, and white blood cells are maintained at clinically acceptable levels (par.0014).
Young discloses size-selective biocompatible, and hemocompatible porous polymeric
adsorbents whose pore structures are designed for efficacy in hemoperfusion (par.0044). Young’s polymer system comprises at least one polymer with a plurality of pores (para.0015). The pores have diameters from greater than 100 Å to about 2000 Å (para.0017). In an embodiment, the polymer has a pore volume from about 0.315-1.516 cc/g (par.0018). Young exemplifies a porous polymer having a pore diameter size of 2000 Å and a total pore volume of 0.9792 gg/c (Table 2, Adsorbent 1).
In an embodiment, the polymer is capable of sorbing protein molecules greater than 20,000 to less than 50,000 Daltons from blood. The polymer has an internal surface selectivity for adsorbing proteins smaller than 50,000 Daltons, having little to no selectivity for adsorbing vitamins, glucose, electrolytes, fats, and other hydrophilic small molecular nutrients carried by the blood (para.0017, 0022).
In an embodiment, the polymer is used in direct contact with whole blood to sorb protein molecules selected from the group consisting of essentially cytokines (peptides) and β2-microglubulin (para.0021).
In an embodiment, the polymer is hemocompatible. In an embodiment, the geometry of the polymer is a spherical bead (para.0020). In an embodiment, the polymer is made hemocompatible by exterior coatings of poly(hydroxyethyl methacrylate) on the polymer beads (para.0039-0040).  As evidenced by Hei, poly(hydroxyethyl methacrylate) is a hydrogel (para.0411).  Thus, Young’s coatings of poly(hydroxyethyl methacrylate) reads on polymer beads with a biocompatible hydrogel coating and wherein the polymer is formed and subsequently modified to be biocompatible . The biocompatible and hemocompatible exterior surface coatings on the polymer beads are covalently bound to the bead surface by free-radical grafting (para.0051).
In an embodiment, the polymer is made using suspension polymerization (para.0023, 0048).  
Further regarding claims 6 and 9, the claims are product-by-process claims. Note MPEP 2113 [R-1] “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The MPEP also indicates that “the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).
The porous beads are also made with small pore sizes by the hypercrosslinking methodology.  A lightly crosslinked gel polymer is swelled in a good difunctional swelling agent for the polymeric matrix. In the swollen state, the polymeric matrix is crosslinked by a catalyzed reaction.  The catalyzed reaction is most often a Friedel-Crafts reactions catalyzed by a Lewis-acid catalyst.  The resulting product is a macroporous polymer which is a crosslinked polymer having a permanent pore structure in a dry, non-swollen state (para.0049).
The hemoperfusion and perfusion devices consist of a packed bead bed of the size-selective porous polymer beads discussed above in a flow-through container fitted with a retainer screen at both the exit end and the entrance end to keep the bead bed within the container (para.0054), thus reading on the polymer being in a device and being housed in a container.
Young defines “perfusion” to mean passing a physiologic fluid by way of a suitable
extracorporeal circuit through a device containing the porous polymeric adsorbent to remove
toxins and proteins from the fluid. The term “hemoperfusion” is a special case of perfusion where the physiologic fluid is blood (para.0055).


Obviousness-Type Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 9 and 12 - 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over (i) claims 26, 28 -4 0, and 42 of co-pending Application No. 15/471,392 (“the ‘392 application”); and (ii) claims 70, 71, and 74 of co-pending Application No. 14/410,901 (the ‘901 application).
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the cited sets of claims claim substantially similar and overlapping bicompatible polymer systems comprising at least one porous polymer having overlapping pore sizes and pore volumes.  Also, the polymers are all hemocompatible and biocompatible, and may be housed in a container and used in a device suitable to retain the polymer and be incorporated into an extracorporeal circuit.  The claimed polymer systems are all capable of adsorbing a range of protein based toxins having overlapping range of molecular weights.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. However, it is noted that the ‘361 application has been issued a Notice of Allowance.
Claims 1 - 9 and 12 - 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over (i) claims 1 - 19 of U.S. Patent No. 9,604,196 (“the ‘196 patent”); (ii) claims 1 - 20 of U.S. Patent No. 8,211,310 (“the ‘310 patent”); (iii) claims 1 - 17 of U.S. Patent No. 7,875,182 (“the ‘182 patent”); and claims 1 – 23 of U.S. Patent No. 11,040,061 (“the ‘061 patent”).
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the cited sets of claims claim substantially similar and overlapping biocompatible polymer systems comprising at least one porous polymer having overlapping pore 
With regards to the instant claims 12 - 14, directed to the intended use and housing of the claimed polymers, each of the patents cited above claim polymer systems comprising polymers used to adsorb molecules from physiologic fluids (e.g., blood).  As evidenced by the specifications of the cited patents, each of the claimed polymers are in a container of a hemoperfusion and perfusion device. Each of the cited patents define “perfusion” to mean passing a physiologic fluid by way of a suitable extracorporeal circuit through a device containing the porous polymeric adsorbent to remove toxin and proteins from the fluid (see the ‘196 patent, Col. 8, Il. 21 - 37; the ‘310 patent, Col. 8, ll. 4 - 21; the ‘182 patent, col. 5, ll. 41 - 56).  It is proper to turn to and rely on the disclosure of a patent or a patent application as a dictionary to understand the scope of what is meant by a term in a claim and/or to ascertain what constitutes an obvious modification.  This position is supported by the courts. See In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
Response to Applicants’ Arguments 
	The Examiner has considered Applicants’ arguments filed 28 July 2021, but does not find them persuasive.  Applicants argue that “the claimed subject matter is capable of adsorbing PAMPS and DAMPS having a molecular weight of from less than about 0.5 kDa to about 1,000 kDa. Young, however, does not sorb any molecules (much less PAMPS and DAMPS) having a molecular weight greater than 50,000 Daltons (or 50 kDa).”  Although agreeing that the primary reference, Young ‘441 discloses selective adsorption of molecules with molecular weights in the see, for example, ¶[0014]).  It is the Examiner’s position that the disclosed molecular weight range effectively reads on the claimed molecular weight range and, thus, anticipates it. 
	Further with respect to the limitation recited in claim 1 directed to selective adsorption of “(i) pathogen-associated molecular pattern molecules (PAMPS) and (ii) damage-associated molecular pattern molecules (DAMPS),” the Examiner notes that the cited references do not expressly disclose potential adsorbed molecules characterized as PAMPS or DAMPS.  However, in this regard, the Examiner notes that Applicants do not disclose the specific chemical identities of the range of molecules with molecular weights within the claimed ranges.  Further, it is the Examiner’s position, consistent with the disclosures of the cited references, that one of ordinary skill in the relevant art would recognize that it is the size [molecular weight] of the sorbed molecules that determines the extent of adsorption, the selectivity arising from the pore size distribution of the polymeric material.  Consequently, the functional characteristics of the polymeric sorbate material [selective adsorption of molecules with molecular weights as low as 500 Da] is determined by the size/molecular weight of the molecules, and the pore size distribution, rather than by the chemical identities of the target molecules.  
With respect to the obviousness-type double patenting rejections, Applicants argue that “there is no overlapping subject matter between the instant claims and those of the” cited 
	Consequently, based on the discussion above, Applicants’ arguments are unpersuasive, and the rejections are maintained.
NO CLAIM IS ALLOWED.  
THIS ACTION IS MADE FINAL.  
The Office reminds Applicants of the extension of time policy as set forth in 37 CFR § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Action. 

	CONCLUSION
Any inquiry concerning this communication or any other communications from the Examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The Examiner can normally be reached on M - F 8:30 a.m. - 5:00 p.m.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619